DETAILED ACTION
Note: The withdrawn claims 9-13 pursuant to ¶ 8.45 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

				Reason for Allowance
Claims 1-2, and 4-22 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20030035640, US 20120314990 A1, US 20090304331 A1, and US 20130187301 A1.
         Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious an adaptive lens to dynamically modify the variable width shape profile to define a modified beam portion of the laser beam and a modified spot profile different than the spot profile in response to electrical signals received based on at least one geometric property of the waveguide segment to compensate for 
               Claim 9 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious an adaptive lens to dynamically modify the variable width shape profile to define a modified beam portion of the laser beam and a modified spot profile different than the spot profile in response to electrical signals received based on at least one geometric property of the waveguide segment to compensate for exposure convolution in the photo-curable layer when the laser beam is directed at the photo-curable layer and translated on a path along the photo-curable layer; and Amendment and Response Under 37 CFR § 1.111Page 4 of 11a translator coupled to the source and configured to: direct the source along a path to trace the waveguide segment in a photo-curable layer with the laser beam to form the waveguide segment, and direct the source along a second path to trace another waveguide segment in a photo- curable layer with the laser beam to form the another waveguide segment proximate to the waveguide segment in combination with the rest of the limitations of the base claim.  
Claim 14 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a convolution compensator comprising at least one of a reconfigurable filter to dynamically modify the variable intensity profile and an adaptive lens to dynamically modify the variable width shape profile to define a modified beam portion of the laser beam and a modified spot profile different than the spot profile in response to electrical signals received based on at least one geometric property of the waveguide segment to compensate for exposure convolution in the 
Claims 2, 4-8, 10-13 and 15-22 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883